                  Case 19-08050                               Doc 47                    Filed 04/28/21 Entered 04/28/21 16:22:09                                                                                          Desc Main
                                                                                          Document     Page 1 of 1
                                                                                                      Rill nf Sale
                                                                                              Drive Motors Inc.
                                         14201 S CICERO AVE, CRESTWOOD, IL 60418
                       PHONE: (708) 926-2662 I FAX: (708) 810-97771 Email: DRIVEMOTORINC@YAHOO.COM
                                            Website: WWW.DRIVEMOTORSINC.COM

       Sale Date: 4/n/?021
                                Buyer                                                                                                                               Co-Buyer
 Name:                STEVIE R PORTER                                                                                        Name:
 Address:             1744 TREVINO CIRCLE                                                                                    Address:
                      BOLINGBROOK, IL 60490
  Phone:              H: (269) 625-4055 W: (269) 465-5901                                                                    Phone:
 Email:
 Drl. #:                                                                       DoB:       2/13/1966                          Drl. #:                                                                              DoB:




                                                                                                                                                           -1 -
 Sold Vehicle:

                            l __ JVlaKe                                   J        .. . 1111.oc:laj_                                                                                                       f. �
                                                                                                                 ·)··--
�·     SJockJLJ YeaJ                                                ...•                                                        Color ..                                     Mjleage .. _ -                                        VIN ··                 --•---�·
     ·-·--728 - [ 2014      j. . BMW                               - · 1               5 Series            --·                   Black                              89887 ACTUAL                           iWBA5A7C5XED219483
 Trade-In Vehicle:




              ·--· -+- ·- -{                                                                                                                                                                              - +-
         Stock# I Year      I                 Make                         I            Model                      I            Color                           I           Mileaae                        I                        VIN
                                                                                                    ··-.-------..J.---·---· -·--·-· ·•--
--�---�·- -                     -   -,.�- -   --�-"""�ft   - - -,,---�-


                                                                           -[---
                                                                                            ---·=                                          -�---~-�-·---

                                                                                                                                                           --{-     r ,- -,,----�--
                                                                                                                                                                                  - ----�,-=Rwr � ••-=r                           ,=•-o--=--rma,c,,
                                                                                                                                                                                                                   ,r~c-,-� , n-----
                                                                                                                                                                                                                              -                       -------~---- �--�

         A.P.R.        Amount Financed [                                  Finance Charge                         Total of Payments                                          Itemization of Amount Financed
                 ¾l $ -··                 �- I $                          6,924.59         ��$ �-�20,406.59                                                 ·
 19.999            13,482.00                                                                                                                                                                    Cash Price:                         $15,549.43
The balance to be paid in 53                                                                                                                                                                   Accessories:
Monthly payments of $385.03 and                                                                                                                                                                    Doc Fee:                              $300.00
                                                                                              Trade Amount: $                              0.00
one final payment of $385.03                                                                                                                                                                           Title:                            $150.00
The first payment is due on 6/7/2021                                                         Payoff Balance: $                             0.00
                                                                                                                                                                                                    County:
                                                                                              MFR's Rebate: $                              0.00                                           County Tax Rate:                               1.000%
                                                                                             Total Deferred:$                              0.00                                            State Tax Rate:                               7.250%
Lien Holder:                                                                                        Cash Down:$                 4,500.00                                                              Plate:                             $151.00
 WESTLAKE FINANCIAL SVCS                                                                                                                                                                       Registration:
 4751 WILSHIRE BLVD SUITE 100                                                                       Total Down: $               4,500.00
                                                                                                                                                                                              Transfer Fee:
 LOS ANGELES CA 90010
                                                                                                                                                                                                    Other 1:
Purchaser agrees that this order includes all of the terms and conditions hereof, that this order                                                                                               County Tax:                           $158.49
cancels and supersedes any prior agreement written or oral. Purchaser agrees to pay the total of
                                                                                                                                                                                                  State Tax:                         $1,149.08
the payments in accordance with the above payment schedule. This order shall not become
                                                                                                                                                                                                    Other 2:
binding until accepted by the DEALER or his authorized representative. I have read the face of
this order and agree to this puchase price. I hereby certify that I am 18 years of age or older.                                                                                                 To Whom:
                                                                                                                                                                                                    Other 3:
NOTICE : DEALER PROVIDES NO INSURANCE                                                                                                                                                            To Whom:
D Buyer agrees to furnish full coverage insurance                                                                                                                                  Electronic Registration:                                $25.00
D I relinquish all rights to this vehicle and it can be repossessed                                                                                                                                City Tax:                                $0.00
at any time or place, with or without my knowledge if this account                                                                                                                       Service Contract:

□
becomes delinquent.
     SOLD AS IS
I MAKE THIS PURCHASE KNOWINGLY WITHOUT ANY GUARANTEE
                                                                                                                                                                                             Gap Contract:
                                                                                                                                                                                              Gap Paid To:
                                                                                                                                                                                                                                         $499.00


EXPRESSED OR IMPLIED, BY THIS DEALER OR HIS AGENT.                                                                                                                                             Total Down:                          $4,500.00
I AGREE TO NOTIFY LIENHOLDER, IF CHANGE OF ADDRESS OCCURS                                                                                                                                        Total Sale:                       $25,791.12
AND/OR CHANGE OF EMPLOYMENT OCCURS.
FINANCING IS SUBJECT TO CREDIT APPROVAL.




  Purchaser(s)                                                  Signature                                              Date



  Purchaser(s)                                                                                                         Date
